ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Borys, 2013 IL App (1st) 111629




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    CHERI BORYS, Defendant-Appellant.



District & No.             First District, Sixth Division
                           Docket No. 1-11-1629


Filed                      August 23, 2013


Held                       On appeal from defendant’s conviction for aggravated driving under the
(Note: This syllabus       influence while her license was revoked for a prior DUI violation, the
constitutes no part of     appellate court held that the fact that the arresting officer’s vehicle was
the opinion of the court   not equipped with audio/video recording equipment as required by statute
but has been prepared      was not grounds for reversal and the error in admitting his testimony
by the Reporter of         concerning one field sobriety test without a proper foundation was
Decisions for the          harmless, but the DNA analysis and storage fee was vacated on the
convenience of the         ground that defendant was already registered in the DNA data bank.
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 09-C2-20643; the
Review                     Hon. Garritt E. Howard, Judge, presiding.



Judgment                   Affirmed in part and vacated in part.
Counsel on                  Michael J. Pelletier, Alan D. Goldberg, and Patrick Morales-Doyle, all of
Appeal                      State Appellate Defender’s Office, of Chicago, for appellant.

                            Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg, Amy
                            M. Watroba, and Haley Peck, Assistant State’s Attorneys, of counsel), for
                            the People.


Panel                       PRESIDING JUSTICE LAMPKIN delivered the judgment of the court,
                            with opinion.
                            Justice Reyes concurred in the judgment and opinion.
                            Justice Hall specially concurred, with opinion.




                                               OPINION

¶1           After a bench trial, defendant Cheri Borys was convicted of aggravated driving under the
        influence (DUI) for driving under the influence of alcohol while her driver’s license was
        revoked due to a previous DUI violation. She was sentenced to an 18-month prison term. On
        appeal, she contends that: (1) the trial court erred by permitting the arresting officer to testify
        about events during the traffic stop because his patrol vehicle was not equipped to make an
        audio/video recording as mandated by statute; (2) the trial court erred by admitting the
        officer’s testimony concerning the horizontal gaze nystagmus (HGN) test because he did not
        conduct the test in accordance with established guidelines; and (3) the DNA identification
        system fee cannot be assessed against defendant because her DNA has already been collected
        and placed in the Illinois database.
¶2           We hold that: (1) although the arresting officer’s vehicle failed to have recording
        equipment as required by statute, the admission of his testimony concerning the traffic stop
        was not plain error and did not constitute grounds for reversal based on ineffective assistance
        of counsel; (2) the trial court’s error in admitting the officer’s testimony concerning the HGN
        test without a proper foundation was harmless; and (3) the statutory fee for DNA analysis and
        storage should be vacated. Accordingly, we affirm defendant’s conviction and sentence but
        vacate the imposition of the DNA fee.

¶3                                     I. BACKGROUND
¶4         On September 16, 2009, Illinois State Trooper Christopher Price arrested defendant for
        DUI. Defendant was also ticketed for driving while her license was revoked, speeding and
        improper lane usage. At the time of defendant’s arrest, Trooper Price’s patrol vehicle was
        not equipped with video or audio recording equipment. Defendant was charged with

                                                   -2-
     aggravated DUI for driving under the influence of alcohol while her license was revoked due
     to a previous DUI. The State nol-prossed the misdemeanor DUI and improper lane usage
     charges.
¶5        At the bench trial, Trooper Price testified that he had four years of experience as an
     Illinois State Police officer and received about 40 hours of training on the detection of
     impaired drivers at the police academy in August 2006. As part of his training, he was taught
     how to administer various field sobriety tests, including the HGN test, the walk-and-turn test,
     and the one-leg-stand test. He passed both a written and practical examination on those tests
     and also received supplemental training in August of 2008.
¶6        On the date in question, he was assigned a vehicle that was not equipped with a video
     camera, and that fact had “been documented.” While he was parked on the side of Interstate-
     294, he tracked the speed of passing motorists with his properly calibrated LIDAR
     equipment. He was located in a construction zone that was marked by cones and barrels and
     had a posted speed limit of 45 miles per hour. At 2:47 a.m., he observed defendant drive her
     vehicle in the construction zone and measured the speed of her vehicle three times.
     According to his equipment, defendant was traveling at speeds of 99 miles per hour, 103
     miles per hour, and 105 miles per hour. He followed defendant’s vehicle and saw it drift
     from the far right lane onto the right shoulder and then back into the far right lane. He
     activated his emergency lights and curbed defendant’s vehicle.
¶7        He approached defendant’s vehicle and had a conversation with her while her window
     was rolled down. She stated that she could not have been driving as fast as the speeds
     measured by Price and claimed that other vehicles that had been near her were speeding.
     Price, however, testified that no vehicles were near defendant when he measured her speed.
     He asked her for her license, and she stated that she did not have it because it was revoked
     for a prior DUI. He observed that her eyes were glassy and bloodshot, and a strong odor of
     alcohol emanated from her breath. Defendant stated that she had four bottles of beer right
     before she started driving. When defendant walked toward the front of her vehicle to perform
     the field sobriety tests, she swayed and stumbled, and Price had to assist her to keep her from
     falling.
¶8        First, Price conducted the HGN test to detect unsteadiness of the eyes, which was an
     indication of possible alcohol consumption. Over the defense’s foundation objection, Price
     testified that he first determined that defendant had equal tracking with both her eyes by
     holding his finger about four inches from her eyes, asking her to follow his finger with her
     gaze only, and sweeping his finger back and forth, left to right, several times. Then, Price
     looked for distinct and sustained nystagmus in either eye by passing his finger in front of
     defendant’s face to the left and right for a count of two seconds each. When defendant’s eyes
     gazed all the way to either the left or right, i.e., maximum deviation, he saw the jerkiness
     indicative of distinct and sustained nystagmus in both eyes. Moreover, the nystagmus or
     jerkiness began before his finger reached a 45-degree angle. Based on defendant’s
     performance on the HGN test, Price believed that she may have been under the influence of
     alcohol.
¶9        Next, Price conducted the walk-and-turn test, which defendant chose to do barefoot. He


                                              -3-
       told defendant to stand with her arms down to her side and her feet touching heel-to-toe
       while he gave her instructions. He instructed her to take nine steps on an imaginary line,
       counting out loud and touching heel-to-toe for each step; take three small steps to turn
       around; return taking nine heel-to-toe steps and counting aloud; and then stop and turn
       around. While Price was giving those instructions, defendant was unable to maintain her
       balance and placed her right foot parallel to her left foot. Moreover, she started the test before
       instructed to do so and before Price had concluded his instructions. In addition, she failed to
       walk heel-to-toe and, instead, walked with about six inches between each step she took.
¶ 10        Price did not conduct the one-leg-stand test because defendant said that she had a knee
       injury, i.e., “housewife knee syndrome.” Price took defendant into custody, went to the police
       station, waited more than the required 20 minutes for any mouth alcohol to dissolve, and then
       read defendant the warning about possible consequences for refusing to take the Breathalyzer
       test. Defendant refused to take that test. After she was Mirandized, defendant agreed to speak
       to Price. She was asked basic questions but did not know the date or the time. When Price
       asked what she had been doing for the last three hours, she said she had argued with her
       boyfriend, went to the bar and drove home. Based on his training and experience, defendant’s
       speeding, improper lane driving and admission to consuming alcohol just prior to driving,
       and her performance on the field sobriety tests, Price believed that she was definitely driving
       under the influence of alcohol, the effect of alcohol on her that morning was extreme, and
       she was unfit to drive an automobile.
¶ 11        The State submitted a certified copy of defendant’s driver’s abstract, which indicted that
       her driving privileges were revoked on September 16, 2009.
¶ 12        Dr. Reynaldo Paras was qualified as an expert in the field of medicine and testified that
       defendant was his patient. When he examined her in 2008 and 2010, she had degenerative
       osteoarthritis in her knees and crepitation. Dr. Paras was not familiar with field sobriety tests,
       but opined that defendant’s knee condition would affect her performance on the one-leg-
       stand test and would possibly affect her performance on the walk-and-turn test. However,
       defendant’s arthritis was not very severe, and her condition did not prevent her from walking
       or standing up straight and would not cause her to sway.
¶ 13        The trial court found defendant guilty of all charges and denied her motion for a new
       trial. She was sentenced to 18 months’ imprisonment.

¶ 14                                      II. ANALYSIS
¶ 15                                A. Unrecorded Traffic Stop
¶ 16       Defendant argues that Trooper Price’s testimony was inadmissible because his patrol
       vehicle, on September 16, 2009, was not equipped with a video recording camera as required
       by section 30(b) of the State Police Act (Act) (20 ILCS 2610/30(b) (West 2008)).
       Specifically, section 30(b) required the Department of State Police to install, by June 1, 2009,
       in-car video camera recording equipment in all patrol vehicles. The Act provided that “[a]ny
       enforcement stop resulting from a suspected violation of the Illinois Vehicle Code shall be
       video and audio recorded.” 20 ILCS 2610/30(e) (West 2008). The Department of State Police
       is required to retain the recordings for a storage period of at least 90 days. 20 ILCS

                                                  -4-
       2610/30(f) (West 2008). The officer operating the patrol vehicle is required to report any
       technical difficulties, failures, or problems with the recording equipment to his commander,
       who must make every reasonable effort to correct and repair the equipment and “determine
       if it is in the public interest to permit the use of the patrol vehicle.” 20 ILCS 2610/30(h)
       (West 2008).
¶ 17        Notably, defendant does not argue that Price’s testimony should have been inadmissible
       as a sanction for a discovery violation. A discovery violation may be analyzed as either a due
       process violation under Arizona v. Youngblood, 488 U.S. 51, 58 (1988), or under Illinois
       Supreme Court Rule 415(g)(i) (eff. Oct. 1, 1971). The Supreme Court of the United States
       in Illinois v. Fisher made it clear that when evidence is potentially useful but is not material
       exculpatory evidence, then failure to preserve potentially useful evidence does not violate
       due process unless the defendant can show bad faith by the prosecution. Illinois v. Fisher,
       540 U.S. 544, 548-49 (2004) (per curiam). However, to establish a discovery violation under
       Illinois Supreme Court Rule 415(g)(i), it is only required to show that “a party has failed to
       comply with an applicable discovery rule or an order issued pursuant thereto.” (Internal
       quotation marks omitted.) People v. Kladis, 403 Ill. App. 3d 99, 105 (2010).
¶ 18        While defendant does not argue that a discovery violation occurred here, she contends
       the alleged statutory violation should be treated in the same manner as a discovery violation,
       “otherwise the State Police would be incentivized to disobey the statutory mandate and
       simply not record traffic stops so as to avoid being required to disclose them during the
       discovery process.” Defendant argues that noncompliance with the recording requirements
       generally injures a defendant’s right to a fair trial when the case arises from a traffic-
       enforcement stop because there is no substitute for such objective evidence. Defendant
       asserts that “many cases involving traffic stops, and particularly DUI arrests, often now turn
       completely on recordings captured by in-car video and audio recording equipment or the
       absence of such evidence,” and “there is no way belatedly to make up for the failure to record
       a traffic stop.”
¶ 19        Defendant argues that the appropriate, narrowly tailored remedy for the State’s
       noncompliance with section 30 of the Act is to remand for a new trial where the State is
       barred from introducing Trooper Price’s testimony about events that should have been
       captured on the mandated audio and video recordings. To support this argument, defendant
       cites authority for the proposition that a trial court’s power to impose sanctions in a criminal
       case is not limited to discovery violations because the court has inherent authority to insure
       the defendants a fair trial and may impose sanctions to do so. See People v. Lawson, 67 Ill.
2d 449, 456 (1977) (a trial court may dismiss indictments on the basis of substantial
       prejudicial preindictment or prearrest delay); People v. Ziobro, 242 Ill. 2d 34, 44 (2011)
       (where the police failed to comply with a court rule concerning time limits to schedule first
       appearances in traffic offense cases, the trial court abused its discretion by dismissing the
       charges without a showing of impracticability, and the rule was directory, not mandatory);
       People v. Leon, 306 Ill. App. 3d 707, 716 (1999) (no abuse of discretion where the trial court
       sanctioned the State by striking certain discovery materials and precluding testimony based
       on the State’s violation of a discovery rule).
¶ 20        Defendant has forfeited review of this issue by failing to raise it in a motion to suppress,

                                                 -5-
       failing to object to Price’s testimony at trial on this basis, and by failing to raise the issue in
       a posttrial motion. See People v. Enoch, 122 Ill. 2d 176, 186 (1988). Defendant argues,
       however, that her claim should be reviewed as second-prong plain error or, alternatively,
       because trial counsel was ineffective.
¶ 21        A reviewing court finds plain error when “(1) a clear or obvious error occurred and the
       evidence [was] so closely balanced that the error threatened to tip the scales of justice against
       the defendant, regardless of the seriousness of the error, or (2) a clear or obvious error
       occurred and that error [was] so serious that it affected the fairness of the defendant’s trial
       and challenged the integrity of the judicial process, regardless of the closeness of the
       evidence.” People v. Piatkowski, 225 Ill. 2d 551, 565 (2007). Defendant bears the burden of
       persuasion under both prongs of the plain error analysis. People v. Herron, 215 Ill. 2d 167,
       182 (2005). Before invoking plain error, a reviewing court must first determine whether any
       error occurred at all. People v. Walker, 232 Ill. 2d 113, 124-25 (2009).
¶ 22        We find that no error occurred in the admission of Trooper Price’s testimony. The
       admission of evidence is within the trial court’s discretion and should not be reversed absent
       a clear showing of abuse of that discretion. People v. Caffey, 205 Ill. 2d 52, 115 (2001). “An
       abuse of discretion occurs where the trial court’s decision is arbitrary, fanciful or
       unreasonable [citation] or where no reasonable person would agree with the position adopted
       by the trial court [citations].” People v. Becker, 239 Ill. 2d 215, 234 (2010). Nothing in the
       plain and unambiguous language of section 30 of the Act indicates that an officer’s testimony
       concerning a traffic stop is inadmissible if his patrol vehicle does not have the required video
       recording equipment. See People v. Chapman, 2012 IL 111896, ¶ 23 (the plain and ordinary
       meaning of the statutory language itself is the most reliable indicator of legislative intent and
       the reviewing court considers the statute in its entirety). Section 30 is a legislative directive
       to the Department of State Police to install recording equipment in squad cars and to preserve
       the recordings for a minimum time period; it does not address criminal procedure or the
       admission of evidence in a criminal trial.
¶ 23        Furthermore, even assuming, arguendo, that the Department of State Police was not in
       compliance with section 30(b) by not installing recording equipment in a particular patrol car
       by the June 1, 2009 deadline, the record shows that Price did not violate section 30 where
       he used the car assigned to him and the car’s lack of recording equipment had been
       documented with his superiors, who had discretion to determine if it was in the public
       interest to permit the use of a patrol vehicle upon notice of any technical difficulties, failures,
       or problems with the in-car video camera recording equipment or recording medium. See 20
       ILCS 2610/30(h) (West 2008). In addition, because no recording was made, the prosecution
       cannot be said to have violated section 30 by failing to preserve and produce a nonexistent
       recording.
¶ 24        Defendant asserts that, under the mandatory/directory dichotomy, the requirements of
       section 30 of the Act are mandatory, not directory, provisions. We disagree. Whether a
       statutory command is mandatory or directory is a question of statutory interpretation, which
       we review de novo. People v. Robinson, 217 Ill. 2d 43, 54 (2005). “[T]he mandatory-
       directory dichotomy *** concerns the consequences of a failure to fulfill an obligation” (id.
       at 52); it “ ‘denotes whether the failure to comply with a particular procedural step will or

                                                  -6-
       will not have the effect of invalidating the governmental action to which the procedural
       requirement relates’ ” (id. at 51-52 (quoting Morris v. County of Marin, 559 P.2d 606, 611
       (Cal. 1977))). Statutes are mandatory if the intent of the legislature dictates a particular
       consequence for failure to comply with the provision. Pullen v. Mulligan, 138 Ill. 2d 21, 46
       (1990). “In the absence of such intent the statute is directory and no particular consequence
       flows from noncompliance.” People v. Delvillar, 235 Ill. 2d 507, 515 (2009). Under the
       mandatory/directory dichotomy, language issuing a procedural command to a government
       official is presumed to indicate an intent that the statute is directory. This presumption is
       overcome when (1) there is negative language prohibiting further action in the case of
       noncompliance, or (2) the right the provision is designed to protect would generally be
       injured under a directory reading. Id. at 517.
¶ 25        Neither condition applies in this case. Section 30 of the Act lacks any negative language
       prohibiting further action if the Department of State Police does not comply with the
       recording equipment installation requirement by the June 2009 deadline. Furthermore, a
       defendant’s right to a fair trial would not generally be injured under a directory reading of
       section 30 because the legislature clearly recognized that not all traffic stops would be
       recorded where section 30 gives the Department of State Police discretion to permit the use
       of vehicles despite recording failures or problems.
¶ 26        Defendant cites People v. Kladis, 2011 IL 110920, to support her claim that Price’s
       testimony was inadmissible, but defendant’s reliance on Kladis is misplaced. Kladis was
       decided about one year after Price testified at the bench trial in the instant case. Furthermore,
       Kladis addressed a different situation from the instant case. In Kladis, the defendant, who
       was arrested for a misdemeanor DUI, moved for sanctions for a discovery violation where
       a video recording of her traffic stop was made, she requested–five days after her arrest–that
       the State produce the video, the State did not timely convey that request to the police
       department, and the police department automatically erased the video 30 days after the arrest.
       Id. ¶¶ 3-6. The trial court found that a discovery violation occurred and sanctioned the State
       for destroying the evidence by barring the State from introducing testimony relating to what
       was contained on the tape. Id. ¶¶ 8-9. The State appealed, arguing that its failure to preserve
       the recording was not sanctionable because video recordings were not included within the
       list of discoverable items in misdemeanor actions. Id. ¶ 21. Both the appellate and supreme
       courts upheld the sanction imposed by the trial court.
¶ 27        Specifically, the supreme court held that the State’s failure to produce and preserve the
       video recording constituted a discovery violation because those recordings were discoverable
       in misdemeanor cases where the recordings were a routine and integral part of traffic stops
       and objectively documented the occurrence by capturing the conduct and words of both
       parties. Id. ¶ 29. The court noted that recent legislative enactments regarding recordings of
       traffic stops–including section 30 of the Act–confirmed the significant evidentiary value and
       relevance of the recordings to assist in the truth-seeking process and provide objective
       evidence. Id. ¶¶ 30-34. The court also found no abuse of discretion concerning the trial
       judge’s sanction, which was narrowly tailored to allow the officer to testify about defendant’s
       behavior after she was placed in the squad car and about any erratic driving by defendant
       before the recording equipment was activated. Id. ¶¶ 41-45.

                                                 -7-
¶ 28        Kladis does not support defendant’s assertion that the absence of functioning video
       equipment in a patrol car renders an officer’s testimony about a traffic stop inadmissible at
       a criminal trial. Rather, Kladis simply found no abuse of discretion when the trial court
       precluded the officer’s testimony concerning the recorded portion of the traffic stop as a
       sanction for the State’s discovery violation where the State failed to tell the police
       department to preserve the recording. Unlike in Kladis, the State in the instant case did not
       destroy an existing, discoverable piece of evidence. Moreover, defendant did not allege
       before or at the trial that a discovery violation occurred. In addition, section 30 of the Act
       gives the Department of State Police discretion to continue using patrol cars despite
       recording problems and technical difficulties based upon the public interest.
¶ 29        Even assuming, arguendo, that an error occurred, defendant has failed to meet her burden
       under the second prong of the plain error analysis to show a clear or obvious error that was
       so fundamental that she was denied a fair trial. The alleged error here is not similar to the
       types of errors included in the limited class of structural errors recognized by the United
       States Supreme Court as subject to automatic reversal. See People v. Glasper, 234 Ill. 2d
173, 197-98 (2009) (these structural errors include the right to counsel, the denial of the right
       of self-representation, the denial of the right to a public trial, and the denial of the right to a
       trial by jury resulting from a defective reasonable doubt instruction). Although a recording
       of defendant’s traffic stop could have provided objective evidence and assisted the truth-
       seeking process, it was not indispensable to a fair trial, particularly where there was no
       discovery violation or indication of bad-faith action by the police or the prosecution.
       Defendant has presented no evidence that her trial was unfair, and we cannot presume that
       it was unfair simply because a recording of the traffic stop was not made. We cannot
       conclude that Price’s testimony was inadmissible or that, without an accompanying video,
       it challenged the integrity of the judicial process. Price was subject to extensive cross-
       examination by defense counsel, which included questions about the absence of a videotape.
       The record shows that defendant received a fair trial, and her claims are speculative and
       insufficient to establish second-prong plain error.
¶ 30        Defendant also argues that her counsel was ineffective for failing to file a motion to
       suppress Price’s testimony based on the police’s failure to record the traffic stop as required
       by Section 30 of the Act. Defendant asserts the motion would have been granted and the
       outcome of her trial would have been different.
¶ 31        To succeed on a claim that counsel’s assistance was so defective as to require reversal
       of a conviction, defendant must show that (1) counsel’s performance was deficient and (2)
       the deficient performance prejudiced the defense. Strickland v. Washington, 466 U.S. 668,
       687 (1984). Defendant must overcome the strong presumption that the challenged action or
       inaction of counsel was the product of sound trial strategy and not incompetence. People v.
       Powell, 355 Ill. App. 3d 124, 141 (2004). When examining a claim of ineffective assistance
       of counsel, the reviewing court looks at the entire record and not just the isolated instance
       of alleged incompetence. People v. Flores, 128 Ill. 2d 66, 107 (1989). If defendant fails to
       prove prejudice, the reviewing court need not determine whether counsel’s performance
       constituted less than reasonable assistance. People v. Kuntu, 196 Ill. 2d 105, 130 (2001).
¶ 32        The defendant has the burden to show a reasonable probability that, but for counsel’s

                                                  -8-
       unprofessional errors, the result of the proceeding would have been different. Strickland, 466
       U.S. at 694. “A reasonable probability is a probability sufficient to undermine confidence in
       the outcome.” Id. The decision whether to file a motion to suppress is generally a matter of
       trial strategy and thus entitled to great deference. People v. White, 221 Ill. 2d 1, 21 (2006).
       However, a defendant can show she was prejudiced by counsel’s failure to file a motion to
       suppress if there is a reasonable probability that the motion would have been granted and the
       outcome of the trial would have been different had the evidence been suppressed. People v.
       Bew, 228 Ill. 2d 122, 128-29 (2008).
¶ 33        Defendant argues there was a reasonable probability that a motion to suppress Price’s
       testimony would have been granted because (1) he clearly failed to comply with the
       recording mandate, and (2) on July 22, 2010, the appellate court in People v. Kladis, 403 Ill.
       App. 3d 99, 119-20 (2010), had ruled that the trial court did not abuse its discretion by
       suppressing the officer’s testimony as a sanction for the State’s destruction of the video,
       which was a discovery violation. Defendant also argues that the outcome of the trial would
       have been different if this evidence had been suppressed because it would have kept out most
       of the State’s inculpatory evidence, including defendant’s statements to Price before her
       arrest, Price’s observations that defendant smelled of alcohol and had bloodshot eyes, and
       defendant’s performance on the field sobriety tests when she exited her car. Defendant
       contends that the remaining evidence–that she was speeding, that her car drifted onto the
       shoulder, and her refusal to take a Breathalyzer test–would not have been enough to sustain
       the State’s burden of proof.
¶ 34        We do not agree that Price’s observations concerning defendant’s bloodshot eyes and the
       strong odor of alcohol on her breath would have been suppressed because those facts would
       not have been recorded by a dashboard camera in a patrol vehicle or a wireless microphone
       worn by the officer. Ultimately, however, we conclude that defendant’s claim of ineffective
       counsel fails because she cannot establish prejudice where there was not a reasonable
       probability that a motion to suppress Price’s testimony would have been granted. As
       discussed above, Price did not violate section 30 of the Act where his superiors were notified
       that the vehicle did not contain recording equipment and had the statutory discretion to
       permit the use of such vehicles despite recording problems and technical difficulties.
       Furthermore, Kladis, as discussed above, addressed an entirely different situation involving
       the State’s discovery violation for destroying an existing piece of evidence.

¶ 35                                         B. HGN Test
¶ 36       Defendant contends the trial court erred by admitting Price’s testimony concerning the
       HGN test because (1) the State failed to establish that Price was properly trained in
       conducting HGN tests, and (2) Price failed to conduct that test in accordance with the
       guidelines of the National Highway Transportation Safety Administration (NHTSA). Trial
       counsel objected at the trial to Price’s testimony concerning the HGN test on the grounds of
       foundation and his failure to follow NHTSA guidelines, and counsel included this issue in
       his motion for a new trial.
¶ 37       “[E]vidence of HGN field-sobriety testing, when performed according to the NHTSA


                                                -9-
       protocol by a properly trained officer, is admissible under the Frye test for the purpose of
       showing whether the subject has likely consumed alcohol and may be impaired.” People v.
       McKown, 236 Ill. 2d 278, 306 (2010). Concerning the qualifications of the individual
       witness, “a proper foundation must be laid, including a showing that the witness is properly
       trained and that he performed the test in accordance with proper procedures.” Id. A properly
       trained officer who followed proper procedures may give expert testimony regarding the
       results of the HGN test and “may use the HGN test results as a part of the basis for his
       opinion that the defendant was under the influence and impaired.” Id.
¶ 38        First, defendant contends the State did not meet the foundational threshold for HGN
       testimony because Price testified that he received merely 40 total hours of training in all
       aspects of the detection of impaired drivers at the police academy and he did not indicate
       how much of those 40 hours was dedicated to HGN testing in particular. Defendant also
       contends the evidence showed that Price did not follow the proper procedures when he
       administered the HGN test on defendant. Specifically, defendant argues that Price violated
       the NHTSA guidelines, which required the examining officer to place a stimulus 12 to 15
       inches from the subject’s eyes and move the stimulus from left to right while the officer
       looks for (1) the lack of smooth pursuit in following the stimulus, (2) distinct and sustained
       nystagmus when the eye is held at maximum deviation, and (3) the onset of nystagmus
       before the stimulus reaches an angle of 45 degrees. According to the record, Price testified
       that he placed the stimulus about four inches from defendant’s eyes. Further, defendant
       argues Price also failed to testify that he: tested defendant’s eyes for resting nystagmus; asked
       her if she had any medical conditions that might affect the test results; tested each of her eyes
       individually for each of the three clues or that he repeated each procedure; held the stimulus
       still for a minimum of four seconds when he was testing for distinct and sustained nystagmus
       at maximum deviation; and moved the stimulus at a speed that would take four seconds to
       reach the edge of defendant’s shoulder when he tested for the onset of nystagmus.
¶ 39        We find Price’s testimony that he placed the stimulus four inches from defendant’s eyes
       dispositive on the issue of admissibility. Our supreme court has adopted the HGN testing
       requirements as outlined in the NHTSA Manual. McKown, 236 Ill. 2d at 306. Our review of
       the NHTSA, DWI Detection and Standardized Field Sobriety Student Manual, VIII-6 (2006),
       available at http://www.isp.state.il.us/docs/2006dwisfst.pdf, indicates that the stimulus must
       be positioned approximately 12 to 15 inches from the suspect’s nose and slightly above eye
       level. How far the tester positions the stimulus from the suspect’s nose is a critical factor in
       estimating the 45-degree angle to check for the onset of nystagmus. Id. Because Price’s
       testimony established that he failed to perform the HGN test in accordance with the NHTSA
       guidelines, the trial court erred by admitting, in the absence of a proper foundation, Price’s
       testimony regarding the HGN test he performed.
¶ 40        Despite the trial court’s error in admitting Price’s HGN testimony, we find that the
       competent evidence against defendant was overwhelming and the error was harmless. “Error
       will be deemed harmless and a new trial unnecessary when ‘the competent evidence in the
       record establishes the defendant’s guilt beyond a reasonable doubt and it can be concluded
       that retrial without the erroneous admission of the challenged evidence would produce no
       different result.’ [Citation.]” McKown, 236 Ill. 2d at 311.

                                                 -10-
¶ 41        Here, the properly admitted evidence showed that Price initiated a traffic stop on
       defendant’s vehicle after observing her, at 2:47 a.m., drive in a 45-mile-per-hour construction
       zone at speeds of 99, 103, and 105 miles per hour. He also saw her drift from her lane onto
       the shoulder of the road and then back into her lane. He observed that she had bloodshot eyes
       and a strong odor of alcohol on her breath. She admitted that she drank four bottles of beer
       before driving and her license was revoked due to a prior DUI. When she exited her car, she
       swayed and stumbled, and Price had to assist her to keep her from falling. She failed the
       walk-and-turn test due to her inability to follow directions, inability to maintain her balance
       and stand heel-to-toe while receiving instructions, by starting the test before she was told to
       do so, and by walking with six inches between each step she took. When she spoke to Price
       at the police station, she did not know the date or time and admitted that she had spent the
       prior three hours arguing with her boyfriend, going to the bar and then attempting to drive
       home.
¶ 42        Furthermore, the trial court found that Price was a “very credible witness” and gave
       “candid” and “straightforward” testimony concerning his observations of defendant and the
       statements she made. People v. Diaz, 377 Ill. App. 3d 339, 344-45 (2007) (a conviction for
       DUI may be sustained based solely on the testimony of the arresting officer). Moreover,
       defendant’s refusal to submit to a breath test after her arrest constitutes circumstantial
       evidence of her guilt. People v. Garstecki, 382 Ill. App. 3d 802, 813 (2008); People v.
       Garriott, 253 Ill. App. 3d 1048, 1052 (1993). Although defendant’s doctor testified that
       defendant’s degenerative osteoarthritis in her knees would possibly affect her performance
       on the walk-and-turn test, the doctor admitted that he was not familiar with field sobriety
       tests, defendant’s arthritis was not very severe, and her condition would not cause her to
       sway. Even excluding evidence of the HGN testing, the remaining evidence was more than
       sufficient for the fact-finder to find defendant guilty beyond a reasonable doubt and a new
       trial without evidence of HGN testing would not produce a different result.

¶ 43                                        C. DNA Fee
¶ 44       Defendant contends the trial court improperly levied a $200 “State DNA ID system”
       assessment against defendant. The State concedes, and we agree, that this charge should be
       vacated. See People v. Marshall, 242 Ill. 2d 285 (2011) (pursuant to section 5-4-3 of the
       Unified Code of Corrections (730 ILCS 5/5-4-3(j) (West 2008)), a trial court is authorized
       to order the taking, analysis and indexing of a qualifying offender’s DNA and the payment
       of the analysis fee only where that defendant is not currently registered in the DNA data
       bank). Because defendant is currently registered in the DNA data bank, this fee is vacated.

¶ 45                                  III. CONCLUSION
¶ 46      For the foregoing reasons, we affirm defendant’s conviction and sentence but vacate the
       imposition of the DNA analysis and storage fee.

¶ 47      Affirmed in part and vacated in part.


                                                -11-
¶ 48        JUSTICE HALL, specially concurring.
¶ 49        Given the facts of this case, I concur in the result reached by the majority. I write
       separately to express my concern that the legislature’s failure to include mandatory statutory
       language in section 30(b) of the Act, requiring the Department of State Police to equip all of
       its patrol vehicles with in-car video camera recording devices by June 1, 2009, could have
       the practical effect of nullifying the legislative purpose underlying the statute by allowing law
       enforcement to simply ignore the requirement. More specifically, the legislature’s failure to
       designate a penalty or consequence for noncompliance indicates that the requirement is
       directory rather than mandatory. See People v. Delvillar, 235 Ill. 2d 507, 514-16 (2009).
¶ 50        As a result, the requirements of section 30(b) of the Act could be circumvented in
       perpetuity if the Department of State Police simply decided not to install the video camera
       recording equipment in its patrol vehicles. See, e.g., Town of Mt. Pleasant v. Roberts, 713
S.E.2d 278, 286 (S.C. 2011) (town’s interpretation of statute requiring its patrol cars to be
       outfitted with video camera recording equipment was nonsensical where such interpretation
       would permit law enforcement to perpetually avoid complying with the statute by simply
       failing to request additional video cameras from the Department of Public Safety). In light
       of these concerns, I specially concur only with the result reached by the majority opinion.




                                                 -12-